     J. PATRICK McCARTHY
1    Attorney at Law, #41920
     901 H Street, Suite 304
2    Sacramento, CA 95814
     (916) 442-1932
3
     Attorney for Defendant, Heidi Phong
4

5

6

7

8                         IN THE UNITED STATES DISTRICT COURT
9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                    Case No. 2:18-cr-258 MCE
     UNITED STATES OF AMERICA,
12                                                    AMENDED STIPULATION AND ORDER
                                    Plaintiff,        CONTINUING STATUS CONFERENCE
13
          vs.                                          Date: December 4, 2019
14                                                     Time: 1:00 pm
     HEIDI PHONG, et al.,                             Judge: Hon. Morrison C. England, Jr.
15                                 Defendants.
                                                  /
16

17         IT IS HEREBY STIPULATED by and between the parties hereto through their

18   respective counsel, Roger Yang, Assistant United States Attorney, attorney for Plaintiff;

19   Noa E. Oren, attorney for defendant Zhen Shang Lin, Daniel Olmos, attorney for Feng

20   Li and J. Patrick McCarthy, attorney for defendant Heidi Phong, that the current Status

21   Conference set for December 4, 2019 be vacated and a status conference hearing be

22   set on February 6, 2020 at 10:00 am. By stipulation of the parties, the status hearing

23   was continued to December 5, 2019 with time excluded under Local Code T4. The

24   Court on its own motion moved the status hearing to December 4, 2019.

25




                                         Stipulation / Order - 1
1           This matter was previously assigned to District Judge John A. Mendez. After the

2    defendants litigated their respective release conditions in the magistrate court, an initial

3    status hearing was set in the district court for May 7, 2019, and time was excluded

4    through and including that date. However, on April 16, 2019, this Court issued a related

5    case order and vacated the May 7, 2019 status hearing with Judge Mendez. See

6    Docket No. 53.

7           The parties have conferred and agree to set the next status conference in this

8    Court on February 6, 2020, at 10:00 am. The government has produced voluminous

9    discovery to the defense comprising almost one terabyte of data. The defense needs

10   additional time to review the discovery as well as the dockets in the two related cases.

11          For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §3161,

12   et seq., within which trial must commence, the time period of December 4, 2019 to

13   February 6, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.

14   §3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by

15   the Court at defendants’ request on the basis of the Court’s finding that the ends of

16   justice served by taking such action outweigh the best interest of the public and the

17   defendants in a speedy trial.

18          Ms. Oren, Mr. Olmos and Mr. Yang have authorized Mr. McCarthy to sign this

19   stipulation on their behalf.

20   Dated: November 26, 2019                    Respectfully submitted,

21
                                                 /s/ J. Patrick McCarthy
22                                               J. PATRICK McCARTHY, Attorney for
                                                 Defendant Heidi Phong
23
                                                 /s/ J. Patrick McCarthy for
24                                               NOA E. OREN, Assistant Federal Defender,
                                                 Attorney for Defendant, Zhen Shang Lin
25




                                          Stipulation / Order - 2
1           /s/ J. Patrick McCarthy for
            DANIEL OLMOS, Attorney for
2           Defendant Feng Li

3           /s/ J. Patrick McCarthy for
            ROGER YANG, Assistant U.S. Attorney
4           Attorney for Plaintiff

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Stipulation / Order - 3
                                                   ORDER
1

2           The Court, having received, read and considered the stipulation of the parties, and good

3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds

4    that the failure to grant a continuance in this case would deny defense counsel reasonable time

5    necessary for effective preparation taking into account the exercise of due diligence. The Court

6    finds that the ends of justice served by granting the continuance outweigh the best

7    interest of the public and the defendants in a speedy trial.

8           The Court orders a status conference on February 6, 2020, at 10:00 am. The

9    Court orders the time from December 4, 2019 up to and including February 6. 2020

10   excluded from computation of time within which the trial of this case must commence

11   under the speedy trial act, pursuant to 18 U.S.C. §§3161(h)(7) and Local Code T4.

12          IT IS SO ORDERED.

13   Dated: December 11, 2019

14

15

16

17

18

19

20

21

22

23

24

25




                                             Stipulation / Order - 4
